Citation Nr: 1824382	
Decision Date: 04/24/18    Archive Date: 05/03/18

DOCKET NO.  14-35 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


	THE ISSUE	S	

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a left ankle disability.

2.  Entitlement to service connection for a left ankle disability.


REPRESENTATION

Veteran represented by:	Adam G. Werner, Esq.


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

N. Keogh, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from April 1965 to April 1969. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

In an October 2012 rating decision, the RO reopened and denied the Veteran's claim for entitlement to service connection for a left ankle disability.  The Board observes that service connection for a left ankle disability was previously denied in a final October 1976 rating decision.  Therefore, the Board must first address whether the Veteran has submitted new and material evidence to reopen his claim for entitlement to service connection for a left ankle disability.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Although the RO reopened the claim, the Board must make its own determination as to whether the Veteran has submitted new and material evidence to reopen his claim for entitlement to service connection for a left ankle disability.  See Id. 

In November 2017, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  A transcript of these proceedings has been associated with the Veteran's claims file.


FINDINGS OF FACT

1.  An unappealed October 1976 rating decision denied entitlement to service connection for a left ankle disability based on the determination that the Veteran's left ankle disability was not incurred in or caused by service.

2.  New evidence received since the October 1976 rating decision relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim of entitlement to service connection for a left ankle disability.

3.  The preponderance of the evidence is against finding that the Veteran's left ankle disability is etiologically related to service.


CONCLUSIONS OF LAW

1.  The October 1976 rating decision, which denied the claim of service connection for a left ankle disability, is final.  38 U.S.C. § 7105(c) (2012); 38 C.F.R. §§ 3.104, 3.156, 20.201, 20.302, 20.1103 (2017).

2.  New and material evidence has been received sufficient to reopen the claim of entitlement to service connection for a left ankle disability.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

3.  The criteria for service connection for a left ankle disability have not been met.  38 U.S.C. §§ 1110, 1111, 1154(b), 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  

During the November 2017 hearing, the Veteran's representative reported not receiving a copy of the claims folder.  A VA letter to the Veteran's representative in October 2017 indicates a copy of the entire claims folder was  provided to the representative.  A 60 day hold was placed on the claim to allow for reviewing the claims folder and the opportunity obtain a new medical opinion.  In April 2018, the Veteran's representative confirmed receipt of a copy of the file in November 2017 and indicated they did not need any additional documents.    

The Veteran has not raised any other issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

The Board finds the duties to notify and assist have been met, all due process concerns have been satisfied, and the appeal may be considered on the merits.

II.  Claim to Reopen  

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C. § 5108.  New and material evidence means evidence not previously submitted to agency decision makers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  

For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).

The United States Court of Appeals for Veterans Claims (Court) interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Id. 
Evidence "raises a reasonable possibility of substantiating a claim," if it would trigger VA's duty to provide an examination in adjudicating a non-final claim.  Id.

Reviewing the evidence submitted by the Veteran in his attempt to reopen his claim, the Board finds that he has submitted new and material evidence.  The Veteran has submitted photographs showing him in a left ankle cast during active duty service.  The Veteran has also submitted buddy statements documenting his ankle injury during service in the Republic of Vietnam.  Thus, because this evidence supports a finding that a left ankle injury occurred during active duty service, and because the October 1976 rating decision concluded the recurring sprains of the Veteran's left ankle were not incurred or aggravated in service, the Board concludes that this newly received evidence is not cumulative of the record at the time of the October 1976 rating decision with respect to the issue of entitlement to service connection for a left ankle disability and it raises a reasonable possibility of substantiating the Veteran's claim.  As such, the evidence submitted by the Veteran since the October 1976 rating decision constitutes new and material evidence. 
Accordingly, the Board finds that new and material evidence has been received to reopen the Veteran's previously denied claim for service connection for a left ankle disability pursuant to 38 C.F.R. § 3.156(a).

III.  Service Connection

A veteran is entitled to VA disability compensation if there is disability resulting from personal injury suffered or disease contracted in line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active service.  38 U.S.C. § 1110.  

Generally, to establish a right to compensation for a present disability, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a). 

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if: (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

Analysis

The Veteran contends that he injured his left ankle during service in the Republic of Vietnam and has since suffered continuous issues (including pain and swelling) in the left ankle.  See July 2012 Veteran's Application for Compensation and/or Pension.  The Veteran testified at a November 2017 hearing that he sought treatment for his ankle injury at a base camp in Vietnam, and the doctor told him he tore ligaments in his ankle and it would lead to problems down the road.  See November 2017 hearing. 

The Veteran has a currently diagnosed left ankle disability.  X-ray imaging performed during the October 2012 VA examination indicates bilateral ankle arthritis.  This evidence indicates the Veteran's left ankle disability has met the first Shedden element, requiring evidence of a current disability. 

The October 1976 ratings decision noted the Veteran's service treatment records did not reveal any complaints or treatment for a left ankle disability while on active duty, including the April 1968 separation physical examination.  The unappealed October 1976 rating decision concluded the recurring sprains of the Veteran's left ankle were not incurred or aggravated during active duty service. 

The Veteran has submitted evidence supporting the occurrence of an ankle injury during active duty service.  This evidence includes photographs of the Veteran in a left ankle cast during active duty service.  The Veteran also submitted a buddy statement from Col. J.F.M., the Veteran's commanding officer in Vietnam, that the Veteran injured his ankle during active duty and was placed on limited duty.  The Board finds this evidence to be credible.  This evidence supports a finding that a left ankle injury occurred in service.  Hence, the second Shedden element has been met. 

In October 2012, the Veteran was afforded a VA examination to evaluate his left ankle disability.  The examiner concluded it less likely than not (less than 50 percent probability) that the Veteran's left ankle disability was incurred in or caused by the claimed an in service injury event.  The examiner opined even assuming a left ankle sprain occurred during active duty service, that subsequent military records are silent for chronic left ankle problems.  Nor is there any documented medical evidence of a left ankle disability subsequent to service.  This is consistent with a February 2010 private orthopedic evaluation that the Veteran suffered a left ankle sprain in Vietnam, but that it has not bothered him in the interim.  See Medical Treatment Record, Non-Government Facility, received September 2012. 
 
The examiner reports the Veteran's ankle X-rays show moderate degenerative arthritic changes in both ankles, rather than just the left.  The examiner also reports the Veteran stated that his ankle hurts when lying in bed, which would be more consistent with osteoarthritis rather than a chronic ankle sprain. 

The October 2012 VA opinion is afforded great probative weight because it provides a well-reasoned rationale for it conclusion, which are supported by the service treatment records and consistent with the clinical findings.  Because there is no competent medical opinion linking the Veteran's left ankle injury incurred during active duty service and his present left ankle disability diagnosis, the third Shedden element has not been met. 

The Board acknowledges the Veteran's assertions that his left ankle disability is the result of his active duty service.  The Board has considered these lay reports from the Veteran, including his November 2017 testimony.  The Board has also considered the lay reports submitted by the Veteran from G.H. and R.R. about the Veteran experiencing left ankle pain and swelling.  The Board has also considered the lay report from Col. J.F.M.  The Board finds these lay reports to be competent to the extent they document pain in the Veteran's left ankle, but notes that the clinical diagnosis and etiology of the Veteran's left ankle disability falls outside the realm of common knowledge of a lay person.  While the Veteran, as a lay person, is competent to report observable symptomatology, he lacks the medical training and expertise necessary to provide a probative opinion on the medical issue of the etiology of his left ankle disability.  See Layno v. Brown, 6 Vet. App. 465 (1994); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Therefore, while the Veteran associates his left ankle disability to service, he is not considered medically qualified to address the complex issue of the etiology of his current left ankle disability.  The record lacks a medically competent opinion linking the Veteran's current left ankle disability to the left ankle disability incurred during service in the Republic of Vietnam.
 
Furthermore, to the extent that the Veteran has asserted a continuity of symptomatology following the in-service injury, the Board must find any such assertion not credible in light of the February 2010 private orthopedic evaluation in which it was noted that the Veteran suffered a left ankle sprain in Vietnam, but that it has not bothered him in the interim.  See Medical Treatment Record, Non-Government Facility, received September 2012.  The Board finds statements regarding medical history made directly to health care providers during the course of treatment to be inherently more credible than those offered in support of a claim.

Accordingly, service connection for disability of the left ankle is denied.  In reaching this conclusion the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).  Accordingly, the Board finds that entitlement to service connection for a left ankle disability is not warranted.  See 38 U.S.C. §§ 1110; 38 C.F.R. § 3.303(d).



ORDER

New and material evidence having been received, the claim of entitlement to service connection for a left ankle disability is reopened; to this extent only the appeal is granted.

Entitlement to service connection for a left ankle disability is denied.




____________________________________________
MICHAEL LANE 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


